Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 11-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Janzen et al. (US 20180096595 A1).
In regards to claim 1, Janzen teaches a method for traffic signal control for an intersection of a traffic network, the traffic network comprising one or more sensors (Abstract; Paragraphs 7-9). Janzen further teaches receiving sensor readings from the one or more sensors, the sensor readings comprising a plurality of physical characteristics associated with vehicles approaching the intersection (Abstract; Paragraph 56).  Janzen then elaborates, discretizing the sensor readings based on a grid of cells projected onto one or more streets approaching the intersection (Paragraphs 10, 146); wherein, for each of the plurality of physical characteristics, associating, for each of the cells in the grid of cells, a respective value for the cell in the grid of cells representing the physical characteristic associated with each of the vehicles if the vehicles at least partially occupy the cell (Paragraph 146), otherwise associating a null value for the cell  (Paragraph 147), i.e. when classifying the physical characteristics within each cell, when the sensor reading analytic fall below a threshold such as no object is determined within a cell, that cell is then terminated/null.  Furthermore, Janzen teaches generating a matrix associated with the physical characteristic comprising the respective values for each cell in the grid of cells (Paragraph 146).  In addition, combining each matrix associated with each of the plurality of physical characteristics as separate layers in a multi-layered matrix  (Paragraph 77), i.e. features, once collected, can be extended by spatial filtering, or multiplying them by a matrix designed to maximize their orthogonality. This can be done to maximize the classification power of individual features, such that subsequent steps in the classification process are able to learn as much as possible from a minimal number of features. For this reason, the orthogonalizing matrix mentioned above can be carefully designed to not merely make the features orthogonal, but also produce stronger classifiers (using matrix/matrices to group like objects/characteristics for classification purposes).
Janzen also teaches determining, using a machine learning model trained with a traffic control training set, one or more traffic actions with the multi-layered matrix as input (Paragraph 78), the traffic control training set comprising previously determined multi-layered matrices for a plurality of traffic scenarios at the intersection; and communicating the one or more actions to the traffic network (Paragraphs 108, 132).
In regards to claim 2, Janzen teaches one of the physical characteristics is speed of the vehicles and another one of the physical characteristics is position of the vehicles (Paragraphs 81, 83, 161).
In regards to claim 3, Janzen teaches one of the physical characteristics is occupancy of the vehicles (Paragraphs 171) .
In regards to claim 4, Janzen teaches  data representing the occupancy of the vehicle is approximated using an average occupancy for each type of vehicle (Paragraph 170), i.e. by high occupancy vehicles could being weighted more strongly in an optimization process of classification, the classification process should equally be able to determine average occupancy vehicles.
In regards to claim 6, Janzen teaches the machine learning model comprises a convolutional neural network and reinforcement learning (Paragraphs 72, 171).
In regards to claim 11, Janzen teaches system for traffic signal control for an intersection of a traffic network, the traffic network comprising one or more sensors, the system comprising one or more processors and a data storage, the one or more processors configurable to execute: a data extraction module to: receive sensor readings from the one or more sensors (Abstract; Paragraphs 7-9). Janzen further teaches the sensor readings comprising a plurality of physical characteristics associated with vehicles approaching the intersection (Abstract; Paragraph 56).  Janzen then discloses discretizing the sensor readings based on a grid of cells projected onto one or more streets approaching the intersection (Paragraphs 10, 146);  wherein, for each of the plurality of physical characteristics, associate, for each of the cells in the grid of cells, a respective value for the cell in the grid of 22WO 2019/200477PCT/CA2019/050477 cells representing the physical characteristic associated with each of the vehicles if the vehicles at least partially occupy the cell (Paragraph 146), otherwise associating a null value for the cell (Paragraph 147), i.e. when classifying the physical characteristics within each cell, when the sensor reading analytic fall below a threshold such as no object is determined within a cell, that cell is then terminated/null.  Furthermore, Janzen teaches generating a matrix associated with the physical characteristic comprising the respective values for each cell in the grid of cells (Paragraph 146).
In addition, Janzen teaches a machine learning module to combine each matrix associated with each of the plurality of physical characteristics as separate layers in a multi-layered matrix (Paragraph 77), i.e. features, once collected, can be extended by spatial filtering, or multiplying them by a matrix designed to maximize their orthogonality. This can be done to maximize the classification power of individual features, such that subsequent steps in the classification process are able to learn as much as possible from a minimal number of features. For this reason, the orthogonalizing matrix mentioned above can be carefully designed to not merely make the features orthogonal, but also produce stronger classifiers.
Lastly, Janzen teaches determining using a machine learning model trained with a traffic control training set, one or more traffic actions with the multi-layered matrix as input (Paragraph 78), the traffic control training set comprising previously determined multi-layered matrices for a plurality of traffic scenarios at the intersection; and a controller module to communicate the one or more actions to the traffic network (Paragraphs 108, 132).
In regards to claim  12, Janzen teaches one of the physical characteristics is speed of the vehicles and another one of the physical characteristics is position of the vehicles (Paragraphs 81, 83, 161).
In regards to claim 13, Janzen teaches one of the physical characteristics is occupancy of the vehicles (Paragraphs 171).  
In regards to claim 14, Janzen teaches data representing the occupancy of the vehicle is approximated using an average occupancy for each type of vehicle (Paragraph 170), i.e. by high occupancy vehicles could being weighted more strongly in an optimization process of classification, the classification process should equally be able to determine average occupancy vehicles.
In regards to claim 16, Janzen teaches the machine learning model comprises a convolutional neural network and reinforcement learning (Paragraphs 72, 171).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janzen et al. (US 20180096595 A1) in view of Robinson (US 20150134232 A1).
In regards to claim 5, Janzen teaches at least one of the vehicles is a transit vehicle (Paragraph 170).  However, Janzen fails to teach the sensor associated with the occupancy of the vehicle comprises an automated passenger counter associated with the transit vehicle.  Robinson on the other hand, teaches the sensor associated with the occupancy of the vehicle comprises an automated passenger counter associated with the transit vehicle (Paragraph 52).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine  Robinson’s teaching with Janzen’s teaching in order to accurately optimize the classification of vehicles in order to appropriately control the traffic light intersection(s).
In regards to claim 15, Janzen teaches at least one of the vehicles is a transit vehicle (Paragraph 170).  However,  Janzen fails to teach the sensor associated with the occupancy of the vehicle comprises an automated passenger counter associated with the transit vehicle.  Robinson on the other hand, teaches the sensor associated with the occupancy of the vehicle comprises an automated passenger counter associated with the transit vehicle (Paragraph 52).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine  Robinson’s teaching with Janzen’s teaching in order to accurately optimize the classification of vehicles in order to appropriately control the traffic light intersection(s).

Claims 7-10 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janzen et al. (US 20180096595 A1) in view of El-Tantawy et al. (US 20150102945 A1).	
 In regards to claim 7, Janzen fails to teach the machine learning model comprises Q-learning by iteratively updating a Q-value function, and wherein the determination of the one or more traffic actions is determined as the traffic actions that have the highest Q-values.  El-Tantawy on the other hand, teaches the machine learning model comprises Q-learning by iteratively updating a Q-value function, and wherein the determination of the one or more traffic actions is determined as the traffic actions that have the highest Q-values (Paragraphs 56, 57).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine  El-Tantawy’s teaching with Janzen’s teaching in order to actually determine the time period duration of each traffic light signals.
In regards to claim 8, Janzen fails to teach the machine learning model is used to optimize a reward function by minimizing cumulative delay of the vehicles approaching the intersection, the reward function comprising cumulative delay at a previous iteration minus cumulative delay at a present iteration.   El-Tantawy on the other hand, teaches the machine learning model is used to optimize a reward function by minimizing cumulative delay of the vehicles approaching the intersection, the reward function comprising cumulative delay at a previous iteration minus cumulative delay at a present iteration (Paragraph 76).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine  El-Tantawy’s teaching with Janzen’s teaching in order to actually determine the time period duration of each traffic light signals.
In regards to claim 9, Janzen modified via El-Tantawy teaches the cumulative delay is determined as a summation of delays over each possible movement of the vehicles in each approach of the intersection (Paragraphs 76, 77).
In regards to claim 10, Janzen modified via El-Tantawy teaches the vehicles are considered in delayed if their speed is below a predetermined speed threshold (Paragraph 76).
In regards to claim 17, Janzen fails to teach the machine learning model comprises Q-learning by iteratively updating a Q-value function, and wherein the determination of the one or more traffic actions is determined as the traffic actions that have the highest Q-values.  El-Tantawy on the other hand, teaches the machine learning model comprises Q-learning by iteratively updating a Q-value function, and wherein the determination of the one or more traffic actions is determined as the traffic actions that have the highest Q-values (Paragraphs 56, 57).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine  El-Tantawy’s teaching with Janzen’s teaching in order to actually determine the time period duration of each traffic light signals.
In regards to claim 18, Janzen fails to teach the machine learning model is used to optimize a reward function by minimizing cumulative delay of the vehicles approaching the intersection, the reward function comprising cumulative delay at a previous iteration minus cumulative delay at a present iteration.   El-Tantawy on the other hand, teaches the machine learning model is used to optimize a reward function by minimizing cumulative delay of the vehicles approaching the intersection, the reward function comprising cumulative delay at a previous iteration minus cumulative delay at a present iteration (Paragraph 76).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine  El-Tantawy’s teaching with Janzen’s teaching in order to actually determine the time period duration of each traffic light signals.
In regards to claim 19, Janzen modified via El-Tantawy teaches the cumulative delay is determined as a summation of delays over each possible movement of the vehicles in each approach of the intersection (Paragraphs 76, 77).
In regards to claim 20, Janzen modified via El-Tantawy teaches the vehicles are considered in delayed if their speed is below a predetermined speed threshold (Paragraph 76).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                                                  

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685